Affirmed and Memorandum Opinion filed April 29, 2004








Affirmed and Memorandum Opinion filed April 29, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-00898-CR
NO.
14-03-00899-CR
____________
 
MICHELLE RENEY
GRIFFIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 12th District
Court 
Grimes County,
Texas
Trial Court Cause Nos.
13,442 & 13,444
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a plea of nolo contendere to two
offenses of delivery of more than  one
gram, but less than four grams, of cocaine. 
On February 2, 1998, the trial court deferred a finding of guilt in both
cases, placed appellant on community supervision for five years, and assessed a
$500 fine in cause number 13,444.  The
State subsequently moved to adjudicate appellant=s guilt in both cases.  After a hearing, on July 8, 2003, the trial
court adjudicated appellant=s guilt in both cases and sentenced appellant to confinement
for four years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro
se notice of appeal in each case.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than
sixty days have elapsed, and as of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  We
find no reversible error in the records concerning any issues unrelated to
appellant=s convictions.  A further discussion of the brief would add
nothing to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 29, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).